DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	Claims 1-17 are pending. Claim 1 is in independent forms. 
Priority
3.    	No foreign priority has been claimed.

Information Disclosure Statement
4.    	The information disclosure statements (IDS's) submitted on 06/28/2021 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.    	The drawings filed on 06/28/2021 are accepted by the examiner.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is non provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,635,005 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the U.S. Patent No. 9,635,005 B2 contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim 1 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,635,005 B2 in view of Singh (US Patent No 8,484,242 B2) and further in view of Barghouthi (US Patent No. 7, 194, 761 B2). The dependent claims are rejected because of their dependency on independent claim.
This is a non-provisional non-statutory obviousness type double patenting rejection because the conflicting claims have been patented.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	 Claims 1-3 and 12-17 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Singh et al. US Patent No. 8,484,242 (hereinafter Singh) in view of Champagne US Patent No. 7,194,761 (hereinafter Champagne). 
Regarding claim 1, Singh discloses a computer hardware system comprising at least one
processing unit coupled to a memory, wherein the memory (Fig. 20, element 2010) is encoded with computer executable instructions that when executed cause the at least one processing unit to:	“identify a user associated with a user device using a connection engine” (see Singh col. 5, lines 43-48, the database accelerator 111 receives a connection request from a client system. If the accelerator 111 has stored authentication credentials for the identified user, then the accelerator 111 emulates a database server and carries out the authentication process with the client system);
“determine that a previously used authenticated connection is unavailable, wherein a previously used connection is a connection that has previously been used to fulfill a request provided by the user device”  (see Singh col. 5, lines 55-57, col. 10, lines 12-13, col. 2, lines 29-40, the accelerator 111 maintains or more pools of server-side authenticated connections to the database servers 112. In step 241 it is determined whether a connection is available in the read-only connection pool. The accelerator maintains the status of each connection in the pool, such as whether it is available or currently in use, awaiting a response to a pending query. If no connections are available to the type of server required for a particular query, then the accelerator forms such a connection, for example by emulating a client system requesting a connection to the desired database server);                                                                                 
“remove a connection of a first type from a first connection pool, wherein the connection of the first type is an unused authenticated connection” (see Singh col. 5, lines 57-59, col. 3, lines 32-39, the accelerator 111 maintains or more pools of server-side authenticated connections to the database servers 112. When a query transaction completes, instead of tearing down the connection, the accelerator 111 maintains it in the pool and marks it as inactive. When the accelerator receives a query that is to be sent to a database server or cluster, the accelerator checks the pool for any existing passive connection to the requested database server or cluster. If one exists, then that connection is used to process the query. If a connection does not exist, then the accelerator requests the database system to create a connection that gets stored in the connection pool as active and is used to process the query);
“assign the connection of the first type to the user to access a resource requiring authentication” (see Singh col. 10, lines 43-50, If step 210 determined that there are no currently available connections in the read/write connection pool either, then in step 211, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read/write servers. If not, then in step 212 a new connection is created to one of the read/write servers for which the limit has not yet been reached, and that connection is used for handling the read query).
“store the connection of the second type in a second connection pool separate from the first connection pool” (see Singh col. 2, lines 23-40, Connection requests from client systems are received and completed by the accelerator, and queries received on such client-side connections are forwarded through pool connections toward the database servers. Pools can be maintained separately per user, and new connections to the server(s) are created when needed (up to a maximum) using user credentials configured into the accelerator. The accelerator maintains the status of each connection in the pool, such as whether it is available or currently in use, awaiting a response to a pending query. If no connections are available to the type of server required for a particular query, then the accelerator forms such a connection, for example by emulating a client system requesting a connection to the desired database server. If the maximum number of connections has already been reached for the required type of database server, then the query can be queued  (stored) until a connection becomes available in the pool);
Singh does not explicitly discloses upon the user using the connection of the first type and becoming available, assign the connection of the first type as a connection of a second connection type, wherein the connection of the second type is a previously used authenticated connection. 
However, in analogues art, Champagne discloses upon the user using the connection of the first type and becoming available, assign the connection of the first type as a connection of a second connection type, wherein the connection of the second type is a previously used authenticated connection (see Champagne col. 26, lines 22-46, Upon receipt of the second request for second data 126 that now contains the authentication information 160, the server application 135 returns a second data response 127 which, just as the first data response 124, passes through the data communications device 110 at which point the insertion manager process 158 modifies connection state information within the second data response 127 (i.e., in step 312) before forwarding the response back to the client 120-1 in order to compensate for all information has been previously inserted into the data communications session 195).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include authenticate the connection of the first type to provide a connection of a second type as taught by Champagne into the system of Singh in order to include a data communications device can modify connection information for subsequent messages (e.g., packets) that travel through the data communications device between the client server devices on that data communications session in order to allow the client and server device to perceive and maintain proper respective connection states for that data communications session (see Champagne col. 12, lines 43-49).
 Regarding claim 2,  Singh in view of Champagne discloses the system of claim 1, 
Singh further discloses wherein the instructions that when executed cause the at least one processing unit to identify a user associated with the user device using the connection engine include instructions that when executed cause the at least one processing unit to: authenticate the user (see Singh col. 19, lines 21-25, In step 1510, the accelerator 111 receives a preliminary connection request from one of the client systems 110 through the database accelerator network port. In step 1512 the database accelerator 111 runs the authentication process for this user).
Regarding claim 3, Singh in view of Champagne discloses the system of claim 1, 
Singh further discloses wherein the instructions that when executed cause the at least one processing unit to identify a user associated with the user device using the connection engine include instructions that when executed cause the at least one processing unit to: determine which of a plurality of resources the user may access (see Singh col. 8, lines 35-41, In step 201, the database accelerator 111 receives and accepts a database connection from one of the client applications 110. A database connection is a facility that allows client applications to communicate with a database server. In order to connect to a database, client applications first transmits a message to an IP address/port combination at which it expects to reach a listener process of the database server).
Regarding claim 12, Singh in view of Champagne discloses the system of claim 1, 
Singh further discloses wherein the instructions that when executed further cause the at least one processing unit to: establish a new connection with the resource (see Singh col. 9, lines 33-38, If step 204 determines that the results of the query are not already in the cache, then in step 206C the database accelerator either selects an existing server-side connection or creates a new one, through which it will forward the read query); authenticate the new connection (see Singh col. 10, lines 24-34, If step 241 determines that no existing connections are currently available for the current user to any of the read-only servers, then in step 208, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read-only servers. If not, then in step 209, a new connection is created to one of the read-only servers and marked as available); and fulfill the request using the new connection (see Singh col. 10, lines 43-50, If step 210 determined that there are no currently available connections in the read/write connection pool either, then in step 211, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read/write servers. If not, then in step 212 a new connection is created to one of the read/write servers for which the limit has not yet been reached, and that connection is used for handling the read query).
Regarding claim 13, Singh in view of Champagne discloses the system of claim 12, 
Singh further discloses wherein the instructions that when executed further cause the at least one processing unit to: after the new connection is authenticated, used and becomes available, store the new connection in the second connection pool (see Singh col. 10, lines 51-58, If step 211 determined that all read/write servers have also all reached their connection limits, then in step 213, the query is held in a queue until a connection becomes available. A process (not shown) continuously monitors both the queue and the connection pools. Once a connection is available for the current user the query in the queue will be executed using the connection. At that time the query is forwarded to a server 112 using the newly available connection).

Regarding claim 14, the system of claim 1, wherein the instructions that when executed further cause the at least one processing unit to: after the connection of the second type is stored in the second connection pool, receive a request from the user device to access the resource (see Singh col. 8, lines 35-57, In step 201, the database accelerator 111 receives and accepts a database connection from one of the client applications 110. After the database connection from the client application has been established, in step 202, the client application issues a query on the authenticated connection and the database accelerator 111 accepts it); determine a connection of the second type is available from the second connection pool (see Singh col. 10, lines 24-38, If step 241 determines that no existing connections are currently available for the current user to any of the read-only servers, then in step 208, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read-only servers. If in step 208 it was determined that the maximum connection limit had been reached for all the read-only servers, then in step 210, the read/write connection pool is checked for available connections); and assign the available connection of the second type to access the resource (see Singh col. 10, lines 43-50, If step 210 determined that there are no currently available connections in the read/write connection pool either, then in step 211, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read/write servers. If not, then in step 212 a new connection is created to one of the read/write servers for which the limit has not yet been reached, and that connection is used for handling the read query).

Regarding claim 15, Singh in view of Champagne discloses the system of claim 1, 
Singh further discloses wherein the resource comprises an application, a database, or another service used to fulfill the request (see Singh col. 1, lines 34-39, When client applications need to access data from the database servers, database connections are created to let the application query the database for the same. When a connection is requested, the database server has to be first located, mode of communication established and then information exchanged). 
Regarding claim 16, Singh in view of Champagne discloses the system of claim 1, 
Singh further discloses wherein the instructions that when executed further cause the at least one processing unit to: assign a plurality of connections of the first type to the user device (see Singh col. 8, lines 35-41, In step 201, the database accelerator 111 receives and accepts a database connection from one of the client applications 110. A database connection is a facility that allows client applications to communicate with a database server. In order to connect to a database, client applications first transmits a message to an IP address/port combination at which it expects to reach a listener process of the database server).

Regarding claim 17, Singh in view of Champagne discloses the system of claim 1, 
Singh further discloses wherein the instructions that when executed further cause the at least one processing unit to: associate the first connection pool and the second connection pool with the user (see Singh col. 10, lines 7-42, If step 241 determines that no existing connections are currently available for the current user to any of the read-only servers, then in step 208, the database accelerator 111 determines whether the maximum connection limit has been reached for all the read-only servers. If in step 208 it was determined that the maximum connection limit had been reached for all the read-only servers, then in step 210, the read/write connection pool is checked for available connections).
Allowable Subject Matter                                                                                                                                         
9.	Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be
reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433